Citation Nr: 1550283	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  09-11 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent from February 26, 2007 to March 30, 2009 for residuals of a left ankle sprain. 

2. Entitlement to an initial rating in excess of 10 percent from August 1, 2009 to April 16, 2012 for residuals of a left ankle sprain.

3. Entitlement to an initial rating in excess of 10 percent from September 1, 2012 for residuals of a left ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jasmine A. Williams, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from June 1991 to January 1992.  She had additional duty with the Iowa Air National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

A brief recitation of the procedural history of this case is appropriate. The October 2007 rating decision granted service connection for residuals of a left ankle sprain and assigned a 10 percent disability rating effective February 26, 2007. In November 2007, the Veteran filed a notice of disagreement (NOD) with the 10 percent rating assignment. The RO issued a statement of the case in February 2009 denying the Veteran's request for an increased initial rating assignment.

The Veteran filed a VA Form 9, substantive appeal, in March 2009 reasonably raising a claim for a temporary 100 percent disability rating. The Veteran initially elected to have a hearing before a Decision Review Officer (DRO).  However, she withdrew this request in lieu of a DRO informal conference. See May 13, 2009, Informal Conference Report. A June 2009 rating decision granted a temporary evaluation of 100 percent effective March 30, 2009 through July 31, 2009, based on surgical or other treatment necessitating convalescence, and assigned a disability rating of 10 percent effective August 1, 2009.  

In April 2012, the Veteran filed another claim for a temporary 100 percent disability evaluation for residuals of a left ankle sprain. A September 2012 rating decision denied the Veteran's request. A January 2013 rating decision granted a temporary evaluation of 100 percent effective April 16, 2012 through August 31, 2012, and continued the initial rating assignment of 10 percent from September 1, 2012.   

The ratings for the Veteran's left ankle during the periods when it was rated totally disabling are not in dispute and not at issue herein. 
In April 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDINGS OF FACT

1. Prior to March 30, 2009, the Veteran's service-connected left ankle disability more closely approximated moderate limitation of motion; marked limitation of motion was not shown.
 
2. For the period of August 1, 2009 to April 16, 2012, the Veteran's service-connected left ankle disability more closely approximated marked limitation of motion; ankylosis of the left ankle was not shown. 

3. From September 1, 2012, the Veteran's service connected left ankle disability more closely approximates marked limitation of motion; ankylosis of the left ankle is not shown.  


CONCLUSIONS OF LAW

1. A rating in excess of 10 percent is not warranted prior to March 30, 2009 for residuals of a left ankle sprain. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (DC) 5271 (2015).
 
2. A rating of 20 percent, but no higher, is warranted for residuals of a left ankle sprain from August 1, 2009 to April 16, 2012. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (DC) 5271 (2015).

3. A rating of 20 percent, but no higher, is warranted for residuals of a left ankle sprain from September 1, 2012. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (DC) 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). A February 2009 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating, while September 2009 and September 2013 supplemental SOCs (SSOCs) readjudicated the matter after the Veteran responded and further development was completed. 38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006). 

Notably, an April 2007 letter also provided the Veteran with general disability rating and effective date criteria. The Veteran has had ample opportunity to supplement the record, and neither the Veteran nor her representative have alleged that notice in this case was inadequate. See Goodwin v. Peake. 22 Vet. App. 128, 137 (2008) ("Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues."): see also Shinseki v. Sanders, 556 U.S. 396 (2009). 

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained. The Veteran's service treatment records (STRs) were obtained along with all identified and available post-service treatment records. An April 2013 Board decision remanded the case for further development and the Board finds that the RO substantially complied with the remand instructions. Her statements in support of the claim are also of record. After a careful review of such statements, the Board has concluded that the Veteran has not identified any pertinent evidence that remains outstanding. 

Also, the Veteran was afforded VA medical examinations in September 2007 and August 2013. In the November 2007 notice of disagreement (NOD), the Veteran asserted that her September 2007 VA medical examination was inadequate. However, the Board finds these examinations adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, her lay assertions and current complaints, and because they describe the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes). 
  
II. Legal Criteria, Factual Background, Analysis 

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The assignment of a particular Diagnostic Code depends wholly on the fact of the particular case. Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

The Veteran is presumed to be seeking the maximum possible evaluation. AB v. Brown, 6 Vet. App. 35 (1993). When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999).

Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered. DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant. Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14. However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran claims entitlement to a disability rating in excess of 10 percent for residuals of a left ankle sprain that occurred in service. An October 2007 rating decision granted service connection and assigned a 10 percent disability rating effective February 26, 2007, the date of claim. The Veteran was also granted a temporary evaluation of 100 percent disability rating from March 30, 2009 through July 31, 2009, in connection with left ankle subtalar arthroscopy with open peroneal tendon repair and debridement that took place in March 2009. In April 2012 she had another surgery on her left ankle for which she was also granted a temporary evaluation of 100 percent disability rating from April 16, 2012 through August 31, 2012. As stated above, the rating for the Veteran's residuals of a left ankle sprain during periods when it was rated totally disabling is not in dispute, and not at issue herein. Instead, the focus of the appeal is in those periods where the Veteran's disability was rated at 10 percent. 

For the following reasons, the Board finds that prior to March 30, 2009, a disability rating in excess of 10 percent was not warranted. However, the Board finds that a 20 percent disability rating is warranted from August 1, 2009 to April 16, 2012 and from September 1, 2012 to present. 

The Veteran's right ankle disability is rated under DC 5271, which provides for a 10 percent rating for moderate limitation of motion. A 20 percent maximum rating is warranted under DC 5271 for marked limitation of motion. 38 C.F.R. § 4.71a. Full ankle motion includes dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees. See 38 C.F.R. § 4.71, Plate II.

The terms "moderate" and "marked" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims. 38 C.F.R. § 4.6. It should also be noted that use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The objective medical evidence of record establishes that from February 26, 2007, the date of the initial claim, through March 30, 2009, the last day of the Veteran's temporary 100 disability rating, a 10 percent disability rating is warranted. The September 2007 VA examination report reflects the Veteran's complaints of chronic pain since service, wherein she twisted her left ankle during training, which worsened with strenuous activities. She reported that she was unable to run because of ankle pain, that she was able to stand for only 15 - 30 minutes, and that she could walk only 1/4 of a mile. She also reported pain, stiffness, and weakness in the left ankle and complained of instability and giving way. She denied incapacitation or episodes of arthritis, deformity, and episodes of dislocation or subluxation. However, she reported that she experienced locking episodes several times a year (but less than monthly) and severe flare-ups that occurred every 1 - 2 months, lasting 3 - 7 days. 

On physical examination, range of motion testing showed the Veteran's dorsiflexion was 15 degrees with pain beginning at 10 degrees, and the Veteran's plantar flexion was 45 degrees, which constitutes full range of motion. See 38 C.F.R. § 4.71, Plate II. There was no additional loss of motion after repetitive testing. There was also no evidence of ankylosis, or objective evidence of instability or tendon abnormality. The Veteran felt pain when her left ankle was inverted. The examiner noted that the Veteran's left ankle sprain had a significant effect on her occupational activities in that it caused decreased mobility and pain. He also noted that the swelling in her left ankle was mild at the time of the examination but also indicated that the Veteran reported that swelling was typically worse at the end of the day. 

In the November 2007 NOD, the Veteran challenges the reliability of the September 2007 VA examination stating, "[T]he physical examination I received in Iowa City [in September 2007] was, in my opinion incomplete. I did not see a specialist or even have any x-rays done. My ankle was not too swollen that day because I was not on it during the long drive down to Iowa City, but by the end of any day it is painfully swollen and often requires some medication. The doctor who examined me was difficult to understand and I am not sure if he understood my answers to many of his questions." 
 
The Board finds the VA examiner's opinion adequate and highly probative to the question at hand. As noted above, the examiner noted in the report that the Veteran's swelling was mild during the examination and that the swelling was reportedly worse at the end of the day. Although no x-ray was completed, the examiner measured the Veteran's range of motion and had access to her prior medical records. The examiner, a staff physician, possessed the necessary education, training, and expertise to provide the requested opinions. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In addition, the VA examiner provided an adequate rationale for his opinion, and his opinion was based on an examination and interview of the Veteran. The examiner also reviewed the Veteran's claims folder, which contained her service treatment records and post-service medical evidence. It is clear that the examiner took into consideration all relevant factors in giving his opinion. 

VA medical center treatment records from December 2007 to November 2008 indicate that the Veteran's x-rays were negative for any fracture but demonstrated irregularity of the distal fibula and anterial tibial osteophyte. The Veteran's MRI revealed tendinopathy of the peroneus tendons and possible abnormality of the inferior retinaculum. However, the medical service provider also indicated that there was no significant pain with dorsiflexion or plantar flexion, and that the Veteran's symptoms were relieved by subtalar injection. 

After giving careful consideration to the foregoing evidence, the Board concludes that for the period prior to March 30, 2009, the Veteran's left ankle disability is appropriately evaluated at 10 percent disabling. During the 2007 VA examination, the Veteran had full 45 degrees plantar flexion and 15 degrees, out of 20 degrees, dorsiflexion in the left ankle even after repetitive testing. There was no objective evidence of instability. Instead, her disability was manifested primarily by pain with some limitation of motion due to that pain. Similarly, the Veteran's medical treatment records also indicated that the Veteran did not experience significant pain with dorsiflexion or plantar flexion. Such objective findings do not reflect "marked" limitation of motion of the Veteran's left ankle. Rather, moderate limitation of motion is shown. Therefore, the Board concludes that the Veteran is not entitled to a rating in excess of 10 percent for the period prior to March 30, 2009. 

The Board finds however that the evidence shows that the Veteran's ankle condition worsened and that the medical evidence available establishes marked limitation of motion from August 1, 2009 to April 16, 2012 and from September 1, 2012. 

The evidence of record reflects that the Veteran sought frequent and specialized treatment for her ankle in 2009. VA medical treatment records from January 2009 indicate that the Veteran's ankle was evaluated for bony impingement. The medical treatment provider indicated that while there was no obvious direct impingement, calcification was seen in the region of the posterior tibialis tendon which suggests calcific tendinosis from prior injury.  

VA medical treatment records from March 2009 indicate that Veteran suffered pain and swelling just distal to the lateral malleolus. The objective medical evidence also establishes that the Veteran had pain with ambulation. The medical service provider reported that the Veteran's left ankle had the appropriate passive range of motion with dorsi and plantar flexion, as well as stable ankle to inversion, eversion, and anterior drawer test. The medical service provider was not able to reproduce any subluxation or dislocation of the peroneal tendons on examination, but the Veteran resisted reversion and had pain over the peroneal tendons. The Veteran was given a pre-operation diagnosis of subtalar impingement and the medical service provider recommended subtalar debridement, a surgical procedure the Veteran underwent in late March 2009.     

VA medical treatment records from April 2009 indicate that the Veteran's describe the Veteran's progress post-surgery. Her ankle was placed in an air cast boot and she began gentle active range of motion exercises. During an early May 2009 follow-up appointment, the Veteran was permitted to bear approximately 25 percent of her body weight and was instructed to continue using crutches. Notes from a late May 2009 post-operation appointment indicate that the Veteran was still only able to progress to approximately 25 percent weight bearing because of continued pain. The Veteran complained of peroneal muscle spasms and fibrillation. The Veteran expressed concern that her symptoms had become more prominent. The medical service provider noted that the Veteran's rehabilitation was slower as a result of additional intraoperative findings. The medical service provider also expressed concern that the Veteran may develop a chronic regional pain syndrome with hypersensitivity, paresthesia, and dysesthesias in the region of her surgery. 

VA medical records from July 2009 indicate that the Veteran was out of the orthoboot but still using crutches and having pain. August 2009 medical treatment records indicate that the Veteran was doing poorly as a result of pain, swelling, and tenderness over the peroneal tendons. During a December 2009 follow-up visit the Veteran reported left ankle pain at a 6/10. The VA medical records December 2009 reflect that the Veteran participated in therapy through the recovery period but continued to complain of ankle pain.     
  
VA medical records from September 2010 to March 2013 indicate that the March 2009 surgery did not relieve the Veteran's symptoms but made them worse. The Veteran had another ankle surgery in April 2012 to alleviate her symptoms. The Veteran continued to have complications and pain during recovery. An October 2012 letter from a Dr. J.D. of the VA orthopedic clinic indicated that the Veteran was first seen at the clinic for her ankle problems in 2009 and in March 2009, she underwent a left subtalar ankle arthroscopy for subtalar impingement and peroneal tendon tear. The letter states, "[T]his procedure did not alleviate her symptoms and in fact made the pain worse." The letter further indicates that the Veteran participated in physical therapy and consulted a foot and ankle specialist, who deemed it medically necessary to perform an additional procedure - surgery of a left peroneal tendon transfer and gastrocnemius lengthening. This Veteran was granted a temporary 100 percent evaluation for the April 2012 surgery effective April 16, 2012 through August 31, 2012. 

Furthermore, during the August 2013 VA examination, the Veteran reported that she continues to have a limp and favor the opposite ankle. The Veteran's left ankle range of motion measurements are as follows: plantar flexion was 35 degrees with painful range of motion beginning at 30 degrees. The left ankle plantar dorsiflexion was 10 percent with painful motion beginning at 5 degrees. This is a substantial decrease in range of motion when compared to her September 2007 VA medical examination. While the Veteran was able to perform repetitive use testing with three repetitions, she also had additional limitation in range of motion of the ankle following repetitive use testing. The examiner also reported that the Veteran has functional loss or impairment of range of motion including less movement than normal, excess fatigability, pain on movement, and swelling. However, there was no evidence of laxity, instability, or ankylosis.  The examiner indicated that the Veteran still had swelling about the surgery site and noted that the Veteran's left ankle circumference was 25.5 cm while the right ankle circumference was 25 cm. 

Based on the objective evidence and Dr. J.D's opinion that the Veteran's pain and symptoms worsened after her 2009 ankle surgery, the extensive treatment for the left ankle shown from 2009, the discussion in the Veteran's treatment records of the need for surgical intervention for relief of symptoms, and the clear documentation of continuing significant ankle problems, the Board finds that for the period of August 1, 2009 to April 16, 2012, and from September 1, 2012, the Veteran's disability more nearly approximates "marked" right ankle disability so as to warrant a 20 percent rating under DC 5271. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.6, 4.7. 

As the highest assignable rating for limitation of motion of the ankle under DC 5271 is 20 percent, a schedular rating greater than 20 percent based on limitation of motion may not be assigned. The 20 percent rating also contemplates the effects of pain, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell. 

The Board also has considered the applicability of other potentially applicable diagnostic criteria for rating the Veteran's right ankle disability but finds that no higher rating is assignable any other diagnostic code. As there is no competent evidence of record documenting the presence of any ankylosis in the ankle or its equivalent, an increased or separate rating is not warranted under DCs 5270 or 5272. Also, there is no competent evidence demonstrating that the service-connected disability is manifested by malunion of the os calcis or astragalus, or astragalectomy. Therefore, DCs 5273 and 5274 are inapplicable. See 38 C.F.R. 
§ 4.71a. 

Diagnostic Code 5003 provides that where there is x-ray evidence of arthritis, when limitation of motion would be noncompensable under the appropriate diagnostic codes, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint affected by limitation of motion. See 38 C.F.R.
§ 4.71a, DC 5003. In the instant case, the Board finds that the Veteran's August 2013 VA examination reports x-ray evidence of degenerative arthritis, and the Veteran's left ankle disability is manifested by some limitation of motion. However, because the Board finds that the Veteran's disability is compensable under DC 5271, which contemplates limitation of motion, no additional rating under Diagnostic Code 5003 is warranted.  

The Board has also considered whether referral for extraschedular consideration is suggested by the record. The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected left ankle disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008). As discussed above, the Veteran's left ankle disability is manifested by pain and fatigability, symptoms directly contemplated by schedular rating criteria. The Board finds that the schedular evaluation is not inadequate. Additionally, even if the schedular criteria were not adequate, this case does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.

Additionally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, even after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. Thus, referral for assignment of an extraschedular evaluation in this case is not in order. Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Veteran has not asserted and the evidence of record does not show that she is unemployable as a result of her service-connected left ankle disability. In fact, the record establishes the Veteran has been gainfully employed as a high school teacher throughout the appeals period. Accordingly, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record. See Rice v. Shinseki, 22 Vet. App. 447, 456 (2009).


ORDER

Entitlement to an initial rating in excess of 10 percent prior to August 1, 2009 for residuals of a left ankle sprain is denied.  

Entitlement to a 20 percent disability rating (but no higher) from August 1, 2009 through April 15, 2012 for residuals of a left ankle sprain is granted, subject to the laws and regulations governing payment of monetary awards.

Entitlement to a 20 percent disability rating (but no higher) from September 1, 2012 for residuals of a left ankle sprain is granted, subject to the laws and regulations governing payment of monetary awards.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


